

117 HR 3787 IH: District of Columbia Local Juror Non-Discrimination Act of 2021
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3787IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 11, District of Columbia Official Code, to prohibit the exclusion of individuals from service on a District of Columbia jury on account of sexual orientation or gender identity.1.Short titleThis Act may be cited as the District of Columbia Local Juror Non-Discrimination Act of 2021.2.Exclusion from District of Columbia juries on account of sexual orientation or gender identity prohibitedSection 11–1903, District of Columbia Official Code, is amended by inserting (including sexual orientation or gender identity) after sex.